                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

HOMER JONES,                                )
                                            )
      Petitioner,                           )
                                            )
v.                                          )   Case No. CIV-21-290-G
                                            )
                                            )
WARDEN PEDIGREW,                            )
                                            )
      Respondent.                           )

                                        ORDER

      Petitioner Homer Jones, a state prisoner, filed this action seeking federal habeas

relief pursuant to 28 U.S.C. § 2241. See Pet. (Doc. No. 1). In accordance with 28 U.S.C.

§ 636(b)(1), the matter was referred to Magistrate Judge Shon T. Erwin for preliminary

review.

      On April 19, 2021, Judge Erwin issued a Report and Recommendation (Doc. No.

8), in which he recommended the habeas petition be dismissed upon preliminary review

for failure to plead a cognizable § 2241 habeas claim. In the Report and Recommendation,

Judge Erwin advised Petitioner of his right to object to the Report and Recommendation

by May 6, 2021. Judge Erwin also advised that a failure to timely object would constitute

a waiver of the right to appellate review of the factual findings and legal conclusions

contained in the Report and Recommendation.

      As of this date, Petitioner has not submitted any objection to the Report and

Recommendation or sought leave for additional time to do so.
                                   CONCLUSION

      Accordingly, the Report and Recommendation (Doc. No. 8) is ADOPTED in its

entirety. This action is DISMISSED. A separate judgment shall be entered.

      IT IS SO ORDERED this 6th day of July, 2021.




                                          2
